Of-13~00° i¥"&£
>




      IN THE COURT OF CRIMINAL APPEALS
                                  OF TEXAS

                                  NO. PD-0125-14




               VERA ELIZABETH GUTHRIE-NAIL, Appellant

                                          v.



                             THE STATE OF TEXAS


               ON PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                                COLLIN COUNTY




    Per Curiam.


                                     ORDER



    The Court grants review on its own motion of the following question:

    The Court of Appeals erred in holding that the trial court did not deny
    Appellant due process of law and the right to confrontation when, after signing
    the original judgment, the trial court almost three months later entered an
    erroneous judgment nunc pro tunc adding a deadly weapon finding without
    notice to Appellant

    The Clerk of this Court will send copies of this order to the Court of Appeals for the
                                                                          GUTHRIE-NAIL - 2


Fifth District, the District Attorney for Collin County, and Appellant.


En Banc
Entered April 30, 2014
Do Not Publish
                                                      OFFICIAL BUSINESS                                ^9PQ8fc
                                                      STATE OF TEXAS
                                                      PENALTY FOR                                                     PITNEY BOWES

P.O. BOX 12308, CAPITOL STATION                       PRIVATE USE                                   02 1R            $ HI) A(%6
   AUSTIN, TEXAS 78711                                                                              0002003152 MAY01 2014
                                                                                                    MAILED FROM ZIP CODE 78 701

                                                            PD-0125-14


                                                            lTsaCm°atzT0FAPPEALSCLERK
                                                           600 commerce 2nd floor
                                                           DALLAS TX 75202



                                  121 DME-N3B 7E202
                                                                 "''"^'i'l'"'!!!'!'''.^.!-!.'''!.!'!''.',..'!!'''''!..!'!